Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 12/23/2021, with respect to claims 1-20 have been fully considered.  The rejection of claims 1-20 has been withdrawn. Examiner is going to withdraw allowable subject matter in the previous action 09/23/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, 13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorr et al. (US PG Pub 2011/0148230) in view of Chiou (US PG Pub 2016/0197531) and Best (EP2242344).
	As to independent claim 1, Knorr et al. teaches a motor comprising:
a stator (11) having a base (1) and a coil mounted on the base (1) ; and a rotor sleeved (3) on the stator (11) and rotating along an axis (6), wherein the rotor comprises a hub 
However Knorr et al. teaches the claimed limitation as dicussed above except a breach disposed on the periphery of the flange and wherein a plurality a second fins are disposed in the breach.
Chiou teaches a breach (34) disposed on the periphery of the flange (see annotated figure 4) as shown in figure 4, for the advantageous benefit of providing a ceiling fan motor that can be repaired or maintained easily.

    PNG
    media_image1.png
    789
    584
    media_image1.png
    Greyscale

Best teaches a plurality of fins (7) disposed in the breach (see annotated figure 4) as shown in figure 4, for the advantageous benefit of allowing a compact design, to simplify installation and to save material costs.

    PNG
    media_image2.png
    822
    567
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Knorr et al. by using the motor comprises a breach disposed on the periphery of the flange and a plurality of second fins disposed in the breach, as taught by Chiou and Best, to provide a ceiling fan motor that can be repaired or maintained easily and allow a compact design, to simplify installation and to save material costs.
As to claim 2/1, Knorr et al. in view of Chiou and Best teaches the claimed limitation as discussed above except wherein the breach is extended to the cylinder toward the direction away from the rotor.
	However Chiou teaches the breach (34) is extended to the cylinder toward the direction away from the rotor (2) as shown in figure 4, for the advantageous benefit of providing a ceiling fan motor that can be repaired or maintained easily.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Knorr et al. in view of Chiou and Best by using the breach is extended to the cylinder toward the direction 
As to claim 3/1, Knorr et al. teaches wherein the flange (22) comprises a first surface and first fins (23) convexly disposed on the first surface and extended toward the direction away from the axis, and a first gap is formed between two adjacent first fins (23) as shown in figure 1.
As to claim 6/1, Knorr et al. teaches wherein the connecting rim (31) comprises a ring part (21) and a connecting part (see figure 5), and the ring part connects the plurality of air-guiding members (33) as shown in figure 5.
As to claim 7/6, Knorr t al. teaches wherein the connecting part (see figure 5) connects the hub (8) and the ring part (21) as shown in figure 5.
As to claim 8/2, Knorr et al. in view of Chiou and Best teaches the claimed imitation as discussed above except wherein the flange forms a first recess at the breach, and the cylinder forms a second recess at the breach.
However Chiou teaches wherein the flange (see annotated figure 4) forms a first recess at the breach (34), and the cylinder (3c) forms a second recess at the breach (34) as shown in figure 4, for the advantageous benefit of providing a ceiling fan motor that can be repaired or maintained easily.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Knorr et al. in view of Chiou and Best by using the flange forms a first recess at the breach, and the cylinder forms a second recess at the breach, as taught by Chiou
As to independent claim 13, Knorr et al. teaches a motor comprising: a stator (11) having a base (1) and a coil mounted on the base (1); a rotor sleeved (3) on the stator (11) and rotating along an axis (6), wherein the rotor comprises a hub (8), a plurality of air-guiding members (33) are disposed on the periphery of the hub (8), an end of the plurality of air-guiding members (33) are connected to each other through a connecting rim (31), and a through hole (36) is formed among two adjacent air-guiding members (33) and the connecting rim (31); and the base (1) comprising a flange (22) and a cylinder (2), wherein the flange (22) is disposed on a side of the cylinder (2) neighboring to the rotor (3), and a plurality of first fins (23) are disposed on the flange (22); wherein relative to the connecting rim (31) and the flange (22) respectively, an extension direction of the plurality of air-guiding members (33) is the same as that of the plurality of first fins (23) as shown in figure 1 and 5.
Knorr teaches the claimed limitation as discussed above except wherein the motor comprises a breach disposed on the periphery of the flange and a plurality of second fins disposed in the breach.
Chiou teaches wherein the motor comprises a breach (34) disposed on the periphery of the flange ( see annotated figure 4) as shown in figure 4, for the advantageous benefit of providing a ceiling fan motor that can be repaired or maintained easily.

    PNG
    media_image1.png
    789
    584
    media_image1.png
    Greyscale

Best teaches a plurality of fins (7) disposed in the breach (see annotated figure 4) as shown in figure 4, for the advantageous benefit of allowing a compact design, to simplify installation and to save material costs.

    PNG
    media_image2.png
    822
    567
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Knorr et al. by using the motor comprises a breach disposed on the periphery of the flange and a plurality of 
As to independent claim 17, Knorr et al. teaches a motor comprising: a stator (11) having a base (1) and a coil mounted on the base (1); a rotor sleeved (3) on the stator (11) and rotating along an axis (6), wherein the rotor comprises a hub (8), a plurality of air-guiding members (33) are disposed on the periphery of the hub (8), an end of the plurality of air-guiding members (33) are connected to each other through a connecting rim (31), and a through hole (36) is formed among two adjacent air-guiding members (33) and the connecting rim (31); and the base (1) comprising a flange (22) and a cylinder (2), wherein the flange (22) is disposed on a side of the cylinder (2) neighboring to the rotor (3) as shown in figures 1 and 5.
Knorr teaches the claimed limitation as discussed above except wherein the motor comprises a breach disposed on the periphery of the flange and a plurality of second fins disposed in the breach.
Chiou teaches wherein the motor comprises a breach (34) disposed on the periphery of the flange ( see annotated figure 4) as shown in figure 4, for the advantageous benefit of providing a ceiling fan motor that can be repaired or maintained easily.
Best teaches a plurality of fins (7) disposed in the breach (see annotated figure 4) as shown in figure 4, for the advantageous benefit of allowing a compact design, to simplify installation and to save material costs.

As to claim 18/17, Knorr et al. teaches wherein a plurality of first fins (23) are disposed on the flange (22) as shown in figure 1 and 5.
	Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorr et al. (US PG Pub 2011/0148230), Chiou (US PG Pub 2016/0197531) and Best (EP2242344) as applied in claim 3 above, and further in view of Sturm et al. (US PG Pub 2018/0123428).
As to claim 4/3, Knorr et al. in view of Chiou and Best teaches the claimed limitation as discussed above except wherein the first fins are partially exposed at the outside of the connecting rim and are partially exposed at the inside of the connecting rim at the direction of the axis.
Sturm et al. teaches the first fins (5) are partially exposed at the outside of the connecting rim (4) and are partially exposed at the inside of the connecting rim (4) at the direction of the axis as shown in figures 1 and 5, for the advantageous benefit of improving cooling, un-reduced cooling efficiency, and unobjectionable noise development, at high rotational speeds.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Knorr et al. in view of 
As to claim 5/3, Knorr et al. teaches wherein the connecting rim (31) is disposed at an end of the air-guiding members (33) neighboring to the first fins (23) as shown in figure 1 and 5 .
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorr et al. (US PG Pub 2011/0148230), Chiou (US PG Pub 2016/0197531) and Best (EP2242344)as applied in claim 8 above, and further in view of Shinosaka et al. (US D795807).
As to claim 9/8, Knorr et al. in view of Chiou teaches the claimed limitation as discussed above except wherein a slope is formed at an adjacency of the breach and the cylinder.
	However Shinosoka et al. teaches a slope (see annotated figure 1) is formed at an adjacency of the breach (see annotated figure 1) and the cylinder (see annotated figure 1) as shown in figure 1, for the advantageous benefit of providing a new design of cover for Ac generator.

    PNG
    media_image3.png
    365
    466
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Knorr et al. in view of Chiou and Best by using a slope is formed at an adjacency of the breach and the cylinder, as taught by Shinosoka et al., to provide a new design of cover for Ac generator.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorr et al. (US PG Pub 2011/0148230),  Chiou (US PG Pub 2016/0197531) and Best (EP2242344) as applied in claim 1 above, and further in view of Haag et al. (US PG Pub 2015/0188392).
As to claim 10/1, Knorr et al. in view of Chiou and Best teaches the claimed limitation as discussed above except further comprising an installation element, wherein the installation element has an opening, a first side and a second side opposite to the 
	However Haag et al. teaches an installation element (11), wherein the installation element (11) has an opening (30), a first side and a second side opposite to the first side, the cylinder of the motor (see annotated figure 3)) is located in the opening (30), and the first side is abutted against the flange  (see annotated figure3) as shown in figure 3, for the advantageous benefit of attaching to an attachment wall with the stator bushing and the power and lifetime of which are increased, at the same ambient temperature.

    PNG
    media_image4.png
    660
    502
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Knorr et al. in view of .
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorr et al. (US PG Pub 2011/0148230), Chiou (US PG Pub 2016/0197531), Best (EP2242344) and Haag et al. (US PG Pub 2015/0188392) as applied in claim 10 above, and further in view of Fries et al. (US D881,128).
As to claim 11/10, Knorr et al., Chiou and Best in view of Haag et al. teaches the claimed limitation as discussed above except wherein the first side and the second side are in communication with each other through the breach.  
However Fries et al. teaches the first side and the second side (see annotated figure 1) are in communication with each other through the breach as shown in figure 1, for the advantageous benefit of providing cooling to the motor.

    PNG
    media_image5.png
    763
    525
    media_image5.png
    Greyscale
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Knorr et al., Chiou and Best in view of Haag et al. by using the first side and the second side are in communication with each other through the breach, as taught by Fries et al., to provide cooling to the motor.

As to claim 12/11, Knorr et al., Chiou and Best in view of Haag et al. teaches the claimed limitation as discussed above except wherein the plurality of second fins are exposed to the first side and the second side simultaneously.
Fires et al. teaches the plurality of fins (see annotated figure 1) are exposed to the first side and the second side (see annotated figure 1) simultaneously as shown in figure 1, for the advantageous benefit of providing cooling to the motor.
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Knorr et al., Chiou and .
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorr et al. (US PG Pub 2011/0148230), Chiou (US PG Pub 2016/0197531) and Best (EP2242344)as applied in claims 13 above, and further in view of Chiou (US PG Pub 2016/0197531).
As to claim 14/13, Knorr et al. in view of Chiou and Best teaches the claimed limitation as discussed above except further comprising a breach disposed on the periphery of the flange.
Chiou teaches a breach (34) disposed on the periphery of the flange (see annotated figure 4) as shown in figure 4, for the advantageous benefit of providing a ceiling fan motor that can be repaired or maintained easily.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Knorr et al. and Chiou and Best by using a breach disposed on the periphery of the flange, as taught by Chiou, to provide a ceiling fan motor that can be repaired or maintained easily.
As to claim 15/14, Knorr et al., Chou and Best in view of Chiou teaches the claimed limitation as discussed above except wherein the breach partially is extended to the cylinder.
However Chiou teaches the breach (34) partially is extended to the cylinder (see 3c) as shown in figure 4, for the advantageous benefit of providing a ceiling fan motor that can be repaired or maintained easily.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        January 27, 2022